SCHEDULE 14A INFORMATION SCHEDULE 14A Proxy Statement Pursuant To Section 14(A) Of The Securities Exchange Act Of 1934 (Amendment No.) Filed by the Registrant [ X ] Filed by a party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material under §240.14a–12 Franklin Floating Rate Master Trust (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 240.0-11 and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: FRANKLIN FLOATING RATE MASTER TRUST Franklin Middle Tier Floating Rate Fund Franklin Lower Tier Floating Rate Fund One Franklin Parkway San Mateo, California 94403-1906 December 24, 2015 NOTICE OF SOLICITATION OF CONSENTS To the Shareholders of Franklin Middle Tier Floating Rate Fund (the “Middle Tier Fund”) and Franklin Lower Tier Floating Rate Fund (the “Lower Tier Fund” and, with the Middle Tier Fund, each a “Fund” and collectively, the “Funds”): This Notice of Solicitation of Consents and accompanying Consent Solicitation Statement are being furnished to you by Franklin Floating Rate Master Trust (the “Trust”) in connection with the solicitation, on behalf of the Trust’s Board of Trustees (the “Board”), of written consents from the holders of the outstanding shares of each Fund to take an action that requires shareholder approval. The Board is requesting that the shareholders of each Fund approve a change in the status of such Fund from a “diversified” fund to a non-diversified fund for purposes of the Investment Company Act of 1940, including deletion of the Fund’s fundamental policy regarding diversification. Please complete, date and sign the enclosed written consent card and return it to the Secretary of the Trust. To be counted, a shareholder’s properly completed written consent card must be received at or before 4:00 p.m., Pacific time, on January 15, 2016 (the “Expiration Date”), subject to extension by the Board. The Board recommends that all shareholders of each Fund consent to the change in the Fund’s status to a non-diversified fund, including deletion of the Fund’s current fundamental policy regarding diversification. You can do so by marking the box entitled “CONSENT” with respect to the proposal on the enclosed written consent card. Consents may be revoked by shareholders at any time prior to the deadline for the receipt of written consents of the holders of “a majority of the outstanding shares” (as defined in the Consent Solicitation Statement) of each of the Funds entitled to act. By Order of the Board of Trustees, Karen L. Skidmore Vice President and Secretary December 24, 2015 Franklin FLOATING RATE MASTER TRUST Franklin Middle Tier Floating Rate Fund Franklin Lower Tier Floating Rate Fund One Franklin Parkway San Mateo, California 94403-1906 CONSENT SOLICITATION STATEMENT DATED DECEMBER 24, 2015 Introduction This Consent Solicitation Statement (the “Statement”) is being furnished in connection with the solicitation of written consents of the shareholders of Franklin Middle Tier Floating Rate Fund (the “Middle Tier Fund”) and Franklin Lower Tier Floating Rate Fund (the “Lower Tier Fund” and with the Middle Tier Fund, each a “Fund” and collectively, the “Funds”), each a series of Franklin Floating Rate Master Trust (the “Trust”), to approve for each Fund a change in the status of such Fund from a “diversified” fund to a non-diversified fund for purposes of the Investment Company Act of 1940, as amended (the “1940 Act”), including deletion of the Fund’s fundamental policy regarding diversification. This Statement contains important information for you to consider when deciding whether to consent to these matters. Please read it carefully and keep it for future reference. The Trust’s Board of Trustees (the “Board” or “Trustees”) has determined to obtain shareholder approval of a change in the status of each Fund from a “diversified” fund to a non-diversified fund for purposes of the 1940 Act by written consent, rather than by calling a special meeting of shareholders, because each Fund has only five shareholders as of the December 23, 2015 record date relating to this Statement. Written consents are being solicited from the shareholders of each Fund pursuant to the Trust’s Second Amended and Restated Agreement and Declaration of Trust and By-laws. Consent solicitation materials, which include this Statement and a written consent, are being sent to all Fund shareholders on or about December 24, 2015. The Board is sending you this Statement in connection with the Board’s solicitation of consents to approve a change in the status of each Fund from a “diversified” fund to a non-diversified fund for purposes of the 1940 Act, including deletion of the Fund’s fundamental policy regarding diversification. Certain Trustees or officers of the Trust or employees of Franklin Advisers, Inc. (“FAV”) may solicit consents by telephone or in person. FAV will pay all of the costs of this solicitation. Required Vote To become effective, a change in the status of a Fund from a “diversified” fund to a non-diversified fund for purposes of the 1940 Act, including deletion of the Fund’s fundamental policy regarding diversification, must be approved by a “majority of the outstanding voting securities” of the Fund, as defined in the 1940 Act, which is the affirmative vote of more than 50% of the outstanding voting securities of the particular Fund (the “Requisite Consent”). Each shareholder of a Fund of record on December 23, 2015 (the “Record Date”) will be entitled to one vote for each full share and a fractional vote for each fractional share of a Fund that the shareholder holds. Voting will occur on a Fund by Fund basis with respect to the proposal. Because none of the outstanding shares of the Funds are held in a brokerage account, there will be no broker non-votes. Abstentions will have the same effect as voting against the proposal. If shareholders do not approve the change in the status of a Fund from a “diversified” fund to a non-diversified fund, including deletion of the Fund’s fundamental policy regarding diversification, such Fund will remain diversified for purposes of the 1940 Act and subject to its current fundamental policy regarding diversification. - 1 - The Board recommends that shareholders of each Fund CONSENT to a change in the status of the Fund from a “diversified” fund to a non-diversified fund for purposes of the 1940 Act, including deletion of the Fund’s fundamental policy regarding diversification. How to Submit Consents All written consents that are properly completed, signed and delivered prior to the Expiration Date (as defined below) and not revoked prior to acceptance, will be accepted. If you have any questions about this consent solicitation or how to vote or revoke your consent, or if you need additional copies of this Statement or voting materials, please contact the Trust’s Secretary at (650)312-2000. Shareholders of record who desire to consent to a change in the status of their Fund from a “diversified” fund to a non-diversified fund for purposes of the 1940 Act, including deletion of the Fund’s fundamental policy regarding diversification, may do so by delivering the written consent to the Secretary of the Trust in accordance with the instructions contained in the written consent. If the written consent is properly completed and signed, the shareholder will be deemed to have consented to such change in the status of the Fund to a non-diversified fund, including deletion of the Fund’s fundamental policy regarding diversification. Failure to return the enclosed written consent card will have the same effect as a vote against a change in the status of the Fund from a “diversified” fund to a non-diversified fund. Written consents must be executed in exactly the same manner as a shareholder’s name appears on the account registration. A shareholder must complete, sign, date and deliver the written consent (or photocopy thereof) for such holder’s shares to the Secretary of the Trust. Such written consent may be delivered to the Secretary of the Trust by hand. Expiration Date of Solicitation The solicitation of consents will expire at 4:00 p.m., Pacific time, on the earlier of (i) January 15, 2016, or (ii) the date the Requisite Consent is received (the “Expiration Date”). Notwithstanding anything to the contrary set forth in this Statement, the Trust reserves the right, at any time prior to the Expiration Date, to amend or terminate this solicitation, or to delay accepting consent cards. Revocation of Consents Written consents may be revoked or withdrawn by a shareholder at any time prior to the Expiration Date. To be effective, a written revocation or withdrawal of the written consent card must be received by the Secretary of the Trust prior to such time and addressed as follows: Secretary, Franklin Floating Rate Master Trust, One Franklin Parkway, San Mateo, California 94403-1906. A notice of revocation or withdrawal must specify the shareholder’s name and the number of shares for which consent is being withdrawn. As of the Expiration Date, all written consents previously executed and delivered and not revoked will become irrevocable. - 2 - The Proposal To approve a change in the status of the Fund from a “diversified” fund to a non-diversified fund for purposes of the 1940 Act, including deletion of the Fund’s fundamental policy regarding diversification The 1940 Act requires each investment company to recite in its registration statement such investment company’s status as either a “diversified” or “non-diversified” fund. If an investment company is “diversified,” it may not purchase the securities of any one issuer if, at the time of purchase, with respect to 75% of the investment company’s total assets, more than 5% of its total assets would be invested in the securities of that issuer, or the investment company would own or hold more than 10% of the outstanding voting securities of that issuer. Up to 25% of an investment company’s total assets may be invested without regard to these limitations.
